Citation Nr: 1523117	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-37 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1974.  He also had active duty training from May 1981 to June 1981 and from April 1982 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his April 2015 hearing before the undersigned, the Veteran testified that his bilateral hearing loss disability warrants a compensable rating.  He asserted that he now wears hearing aids and has considerable trouble hearing people in groups.  He has a hard time distinguishing who is talking if he is in a group.  He also suffers from equilibrium problems and dizziness which he feels are related to his hearing loss.  The Veteran specifically stated that he generally can do well in a hearing test booth because that is an isolated room, as distinguished from being in a room with two or three people or with background noise when he hears poorly.  He feels he could have advanced better in his career if he had had better hearing.  He did not get hearing aids for many years when in fact he now feels they could have helped him in his career if he had had them earlier.

The record contains a report of audiological examination dated in February 2010.  VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  In this regard, the Veteran also testified that he underwent a VA audiological examination in the second or third week of March 2015.  A report of a March 2015 audiological examination is not in VBMS or Virtual VA.  Accordingly, the VA examination described by the Veteran should be sought on remand and associated with the claim.  

As to any examination obtained, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, if the VA audiological examination conducted in March 2015 is located and is inadequate for rating purposes, the AOJ must take measures to correct the report via an addendum opinion from the examiner or a suitable substitute.  If the report cannot be corrected via addendum or if it is not located, the AOJ must order an additional audiological examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claim to include the March 2015 VA audiological evaluation described by the Veteran at his April 2015 hearing.  

2.  If the examination is found and deemed inadequate for rating purposes but correctable with an addendum questionnaire to the examiner or a suitable substitute, the claim should be returned to such examiner for an addendum opinion ensuring that all pertinent rating criteria are addressed.  

If the examination is not found, or if it is deemed inadequate for rating purposes and not correctable with an addendum questionnaire to the examiner or a suitable substitute, schedule the Veteran for a VA examination by an audiologist to determine the nature and extent of all impairment due to the bilateral hearing loss disability.  The evidence in the electronic records must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Whether via addendum or new examination, the examiner is directed to specifically provide a full description of any effects bilateral hearing loss disability may have on occupational functioning and daily activities.  

3.  Once an adequate examination report has been made and any other development deemed necessary is accomplished, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




